Citation Nr: 0610443	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right (major) shoulder dislocation with arthritis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to April 
1974.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for a right shoulder disability and assigned a 10 
percent rating therefor.  The veteran thereafter appealed the 
assignment of that rating.

In April 2005, the Board denied the veteran's claim for an 
increased rating.  He appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
means of an Order issued in December 2005 pursuant to a Joint 
Motion for Remand entered into by VA and the veteran, vacated 
the Board's decision and remanded the case to the Board for 
further action in accordance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In the Joint Motion, the parties noted that the report of a 
November 2004 VA medical examination did not appear to 
discuss all factors of functional impairment, as set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 and as required by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 205-08 (1995) 
(where a diagnostic code is predicated on limitation of 
motion, 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered 
when evaluating painful, and hence limited, motion for the 
purpose of assigning a disability rating).  The Court, in its 
Order, stipulated that if the Board determines that the VA 
examiner, in November 2004, did not address all such 
pertinent factors, the Board should ensure that the appellant 
is provided with a new examination.

Review of the November 2004 examination report does, in fact, 
indicate that all applicable DeLuca factors were not 
addressed by the examiner at that time.  Briefly, those 
factors include less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of disuse (see 38 C.F.R. § 4.45).  Painful motion, as 
measured by such factors as wincing and facial expression, is 
also important (see 38 C.F.R. § 4.59), as is functional loss 
of use (see 38 C.F.R. § 4.40).  In view of the absence of 
such pertinent information, and the instructions of the Court 
pursuant to its implementation of the Joint Motion, the Board 
finds that further development of this claim is needed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be accorded a VA 
orthopedic examination in order to 
ascertain the severity of his right 
shoulder disorder.  The examination should 
include findings as to functional 
impairment manifested, and specifically 
with regard to whether there is less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of 
disuse, painful motion, and functional 
loss of use, in addition to findings 
pertaining to right shoulder ranges of 
motion and any other right shoulder 
impairment.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are to 
be set forth on the examination report.  
The veteran's claims file is to be 
furnished to the examiner, for his or her 
review and referral, prior to this 
examination.

2.  Thereafter, the RO should review the 
claim and determine whether an increased 
rating can be now assigned.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement of 
the case, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






